             Case 1:18-cv-10759-AT-KHP Document 100 Filed 12/04/19 Page 1 of 3

                             Nicoletti Hornig & Sweeney
                                          WA LL ST REE T PLA ZA
                                            88 PI NE STREE T
                                            SEVE NTH F LOO R
                                        NEW YORK, NY 10 0 05- 180 1
                                                                                                      12/09/2019
                                         T E LE PHONE 212 -22 0-383 0
                                          FA CSIMI LE 21 2 -2 20- 3780
                                                                                              JOHN A.V. NICOLETTI
                                       g e ne ra l@ ni col et tih orn ig . com                MANAGING PARTNER
                                                                                         DIRECT DIAL: 212-220-3837
                                          w w w .n ico le tt ihor ni g . com           jnicoletti@nicolettihornig.com




                                              December 4, 2019


     Via E-Filing and E-Mail (Parker_NYSDChambers@nysd.uscourts.gov)

     The Honorable Katharine H. Parker
     United States District Court Magistrate Judge
     United States District Court for the Southern District of New York
     500 Pearl Street, Room 750, Room 750
     New York, New York 10007

             Re:     Blake Marine Group, LLC v. Frenkel & Company
                     Docket No:         1:18 Civ. 10759 (AT)
                     NH&S File No.:     00001312 JAVN /PN

     Dear Judge Parker:

             We write on behalf of Frenkel & Company regarding a discovery dispute between the
     parties, specifically an August 15, 2019 subpoena served by our office for Holland & Knight’s
     entire file concerning the Hercules 211 incident and any communications concerning the
     Hercules 211 incident, excluding any privileged material. (See Ex. 1.)

             On August 28, 2019, Holland & Knight served its objections to the subpoena. (See Ex.
     2.) On September 9, 2019, the parties met and conferred via telephone conference regarding,
     inter alia, Holland & Knight’s objections to the subpoena. On that call, counsel for Blake
     Marine claimed that the request was too broad and that the subpoena should be narrowed to
     request specific material and/or communication in the file. The scope is already narrow as it
     requests documents related to an incident involving a specific drilling rig for a fairly limited time
     period. On December 4, the undersigned again requested via email that Holland & Knight
     comply with the subpoena, but we have not received a response to that request.

             This dispute has taken on renewed significance as Blake Marine continues to claim, to
     this day, that it was fraudulently induced to enter into a pollution removal contract by Frenkel’s
     act of “convincing Forward, Blake and the USCG that the pollution cover was in place so that
     Blake would proceed with the pre-approved pollution removal plan in reliance that he would be
     promptly paid for his services.” (See R. Doc. 9 ¶ 53.) Further, at the deposition of Blake

New Jersey                         ILLINOIS                                          Georgia
505 Main Street, Suite 106         One Northbrook Place                              4555 Mansell Road, Suite 300
Hackensack, NJ 07601-5928          5 Revere Drive, Suite 200, Northbrook, IL 60062   Alpharetta, GA 30022
t 201-343-0970 ● f 201-343-5882    t 847-205-5309 ● f 847-205-5310                   t 770-521-4234 ● f 770-521-4200
       Case 1:18-cv-10759-AT-KHP Document 100 Filed 12/04/19 Page 2 of 3
December 4, 2019
Page 2


Marine’s principal, Eli Zatezalo, Mr. Zatezalo claimed that no one at Frenkel informed him that
there was no primary pollution policy and intimated that he only learned that information
through reading deposition transcripts in this lawsuit. (See Ex. 3, deposition excerpts from Eli
Zatezalo.)

        Information revealed in discovery, however, demonstrates that Mr. Zatezalo, and his
attorney James Power, were expressly advised by Frenkel that no primary pollution policy was in
place to respond to the Hercules 211 incident prior to Blake undertaking fuel removal work.
(See Ex. 4, email from Richard Duarte to Eli Zatezalo, Joshau Greenberg and James Power.) In
the December 26, 2017 email, Mr. Duarte advises Mr. Zatezalo that Forward Marine has no
pollution insurance, but that a COFR was in place on the Hercules 211.1 After Mr. Zatezalo
contacted the Coast Guard, he was advised that the COFR would not be called and that funding
under the COFR could not be accessed to respond to the incident. (See Ex. 4, email from Eli
Zatezalo to Richard Duarte.)

       The same day, on December 27, 2017, Blake’s counsel, James Power, wrote Blake and
Richard Duarte and acknowledged that no pollution insurance was in place on the Hercules 211
and that the Coast Guard would not call the COFR. (See Ex. 5, email from James Power.)
Blake’s counsel demanded a down payment and/or guarantee of $200,000 from Frenkel to
complete fuel removal operations and, if such guarantee was not received, that Blake would not
complete the fuel removal. Despite never receiving a down payment and despite no proof of any
guarantee being presented, Blake performed the fuel removal operation.

       Despite this written information, Blake continues to claim that it was never advised that
no pollution insurance was in place and, instead, that it was fraudulently induced by Frenkel to
perform these operations based on a misrepresentation that a pollution policy existed. The facts
developed in discovery, however, belie this claim, particularly given that Blake’s counsel
apparently knew and wrote that no pollution policy existed which would respond to the incident.
Blake’s counsel is now a fact witness to this claim of fraudulent inducement, and our receipt and
review of his file is crucial to Frenkel’s defense on this claim.2




1
  A Certificate of Financial Responsibility, or “COFR,” is a guarantee of payment, usually issued by an underwriter,
for pollution removal costs and expenses up to a certain statutory limit based on vessel size and class. The COFR is
activated by the Coast Guard in the event of an oil spill if an owner fails to respond to a pollution event or if there is
insufficient insurance in place to respond to the pollution event. In this case, a COFR was in place for the Hercules
211 under a company named Modern American Recycling Services (a prospective purchaser of the Hercules 211)
but was not activated because: (1) there was no actual oil spill; and (2) the prospective purchaser was not the owner
or operator of the rig.
2
  We also note that Frenkel has also subpoenaed Mr. Power for a deposition on the topic of what he knew and when
about the lack of pollution insurance in late December 2017. Mr. Power has indicated that he is away on the date
noticed for the deposition but has not formally objected to the deposition subpoena. We intend on pursuing this
testimony, as Mr. Power appears to have known that no pollution insurance was in place as of December 27, 2017
yet filed a Complaint which is seemingly contrary to this fact.
         Case 1:18-cv-10759-AT-KHP Document 100 Filed 12/04/19 Page 3 of 3
  December 4, 2019
  Page 3


          As stated above, counsel for Frenkel has communicated via telephone and email in an
  attempt to resolve this dispute to no avail. We request a pre-motion conference before the Court
  in an attempt to resolve this matter prior to the filing of any motion to compel compliance with
  the document subpoena.



                                                                        Respectfully submitted,

                                                          NICOLETTI HORNIG & SWEENEY

                                                    By:                     /s/ John A.V. Nicoletti

                                                                             John A.V. Nicoletti
  JAVN/pcn/s/mm



  cc (Via E-Filing):

  James Power, Esq.
  Holland & Knight LLP

A Pre-Motion Conference in this matter is hereby scheduled for Friday, December 13,
2019 at 10:00 a.m. in Courtroom 17-D, United States Courthouse, 500 Pearl Street, New
York, New York.




                                                                                                      12/09/2019




  X:\Public Word Files\0\1312\Letter to Judge Parker 12.04.19 pn.s.mm.doc
Case 1:18-cv-10759-AT-KHP Document 100-1 Filed 12/04/19 Page 1 of 8
Case 1:18-cv-10759-AT-KHP Document 100-1 Filed 12/04/19 Page 2 of 8
Case 1:18-cv-10759-AT-KHP Document 100-1 Filed 12/04/19 Page 3 of 8
Case 1:18-cv-10759-AT-KHP Document 100-1 Filed 12/04/19 Page 4 of 8
Case 1:18-cv-10759-AT-KHP Document 100-1 Filed 12/04/19 Page 5 of 8
Case 1:18-cv-10759-AT-KHP Document 100-1 Filed 12/04/19 Page 6 of 8
Case 1:18-cv-10759-AT-KHP Document 100-1 Filed 12/04/19 Page 7 of 8
Case 1:18-cv-10759-AT-KHP Document 100-1 Filed 12/04/19 Page 8 of 8
Case 1:18-cv-10759-AT-KHP Document 100-2 Filed 12/04/19 Page 1 of 3
Case 1:18-cv-10759-AT-KHP Document 100-2 Filed 12/04/19 Page 2 of 3
Case 1:18-cv-10759-AT-KHP Document 100-2 Filed 12/04/19 Page 3 of 3
Case 1:18-cv-10759-AT-KHP Document 100-3 Filed 12/04/19 Page 1 of 8
Case 1:18-cv-10759-AT-KHP Document 100-3 Filed 12/04/19 Page 2 of 8
Case 1:18-cv-10759-AT-KHP Document 100-3 Filed 12/04/19 Page 3 of 8
Case 1:18-cv-10759-AT-KHP Document 100-3 Filed 12/04/19 Page 4 of 8
Case 1:18-cv-10759-AT-KHP Document 100-3 Filed 12/04/19 Page 5 of 8
Case 1:18-cv-10759-AT-KHP Document 100-3 Filed 12/04/19 Page 6 of 8
Case 1:18-cv-10759-AT-KHP Document 100-3 Filed 12/04/19 Page 7 of 8
Case 1:18-cv-10759-AT-KHP Document 100-3 Filed 12/04/19 Page 8 of 8
Case 1:18-cv-10759-AT-KHP Document 100-4 Filed 12/04/19 Page 1 of 3
Case 1:18-cv-10759-AT-KHP Document 100-4 Filed 12/04/19 Page 2 of 3
Case 1:18-cv-10759-AT-KHP Document 100-4 Filed 12/04/19 Page 3 of 3
Case 1:18-cv-10759-AT-KHP Document 100-5 Filed 12/04/19 Page 1 of 7
Case 1:18-cv-10759-AT-KHP Document 100-5 Filed 12/04/19 Page 2 of 7
Case 1:18-cv-10759-AT-KHP Document 100-5 Filed 12/04/19 Page 3 of 7
Case 1:18-cv-10759-AT-KHP Document 100-5 Filed 12/04/19 Page 4 of 7
Case 1:18-cv-10759-AT-KHP Document 100-5 Filed 12/04/19 Page 5 of 7
Case 1:18-cv-10759-AT-KHP Document 100-5 Filed 12/04/19 Page 6 of 7
Case 1:18-cv-10759-AT-KHP Document 100-5 Filed 12/04/19 Page 7 of 7
